



CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT
This CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
entered into as of July 31, 2018, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent and
collateral agent for each member of the Lender Group and the Bank Product
Providers (in such capacities, together with its successors and assigns in such
capacities, "Agent") and as United States administrative agent for each member
of the Lender Group and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, "US Agent"), WELLS FARGO
CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as Canadian
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Canadian Agent"), the Lenders (as defined in the Credit Agreement as
defined below) party hereto, UPLAND SOFTWARE, INC., a Delaware corporation
("Parent"), each subsidiary of Parent identified on the signature pages hereof
as a "US Borrower" (collectively, the "US Borrowers") and UPLAND SOFTWARE INC. /
LOGICIELS UPLAND INC., a Canadian federal corporation ("Upland CAD";
collectively with Parent and US Borrowers each, a "Borrower" and collectively,
the "Borrowers").
WHEREAS, the Borrowers, Agent, US Agent, Canadian Agent and the Lenders are
parties to that certain Credit Agreement dated as of May 14, 2015 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");
WHEREAS, the Borrowers have requested that Lenders consent to each of Interfax
Communications Limited, a private company limited by shares organized and
existing under the laws of Ireland, Data Guard Limited, a private limited
company organized and existing under the laws of Ireland, and Return Fax 2000
Limited, a private limited company organized and existing under the laws of
Israel, not becoming a Canadian Guarantor and not joining the Canadian Guarantee
and Security Agreement as a Grantor (as defined in the Canadian Guarantee and
Security Agreement) (the "Waiver of the Canadian Joinder"), which would
otherwise constitute a breach of Section 5.11 of the Credit Agreement; and
WHEREAS, Required Lenders have agreed to (a) consent to the Waiver of the
Canadian Joinder and (b) amend the Credit Agreement in certain respects as set
forth herein, in each case, on the terms and subject to the conditions set forth
herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.
2.    Consent. In reliance upon the representations and warranties of each
Borrower set forth in Section 7 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 below, the undersigned
Lenders, constituting all Lenders pursuant to the Credit Agreement, hereby
consent to the Waiver of the Canadian Joinder. Except as expressly set forth
herein, the foregoing consent is a limited consent and shall not constitute
(i) a modification or alteration of the terms, conditions or covenants of the
Credit Agreement or any other Loan Document or (ii) a waiver, release or
limitation upon the exercise by Agent and/or Lenders of any of their respective
rights, legal or equitable thereunder.
3.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Borrower set forth in Section 7 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 6 below,
the Credit Agreement is hereby amended as follows:
(a)    The definition of "Annualized" set forth on Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety, effective as of March
31, 2018, as follows:
"Annualized" means, with respect to the determination of the components of
clauses (a) and (b) of the definition of Fixed Charges (other than scheduled
payments of principal on the Term Loan), for the periods of measurement ending
on the last day of the Fiscal Quarters ending on March 31, 2018, June 30, 2018,
September 30, 2018, December 31, 2018, and March 31, 2019, the amount determined
by multiplying the actual amount of such items from the Sixth Amendment Closing
Date through the date of such calculation by 365 and dividing by the number of
days from the Sixth Amendment Closing Date through the date of such calculation.
(b)    The last sentence of the definition of "Fixed Charges" set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety, effective as of March 31, 2018, as follows:
For purposes of calculating the Fixed Charge Coverage Ratio, for the periods of
measurement ending on the last day of the Fiscal Quarters ending on March 31,
2018, June 30, 2018, September 30, 2018, December 31, 2018, and March 31, 2019
(x) the components of Fixed Charges set forth in clauses (a) and (b) above
(other than scheduled payments of principal on the Term Loan) shall be
Annualized, and (y) scheduled payments of principal on the Term Loan shall be
deemed to be the product of (i) the applicable amount for each such period of
measurement as set forth in Sections 2.2(b) and 2.2(d), as may be increased from
time to time in accordance with the terms thereof, and (ii) 4.
4.    Continuing Effect. Except as expressly set forth in Section 2 and 3 of
this Amendment, nothing in this Amendment shall constitute a waiver or other
modification of any other terms or provisions of the Credit Agreement or any
other Loan Document, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby. This Amendment is a Loan Document.
5.    Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document as of the date
hereof. Each Borrower hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.
6.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:
(a)    Agent shall have received a copy of this Amendment, executed and
delivered by each Lender, and each Borrower; and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.
7.    Representations and Warranties. In order to induce Agent and each Lender
to enter into this Amendment, each Borrower hereby represents and warrants to
Agent and Lenders that:
(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Borrower is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    this Amendment and the Loan Documents, as modified hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.
8.    Miscellaneous.
(a)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
9.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower, on behalf of itself and its
successors, assigns, and other legal representatives (each Borrower and all such
other Persons being hereinafter referred to collectively as the "Releasors" and
individually as a "Releasor"), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Releasor may now own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, in any way related to or in
connection with the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b)    Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)    Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
PARENT AND A US BORROWER:
UPLAND SOFTWARE, INC.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
US BORROWERS:
UPLAND SOFTWARE I, INC.,
a Delaware corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
UPLAND SOFTWARE II, LLC,
a Delaware limited liability company 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
UPLAND SOFTWARE IV, LLC,
a Nebraska limited liability company 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
UPLAND SOFTWARE V, INC.,
a Delaware corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
UPLAND SOFTWARE VII, LLC,
a Delaware limited liability company 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
UPLAND IX, LLC,
a Delaware limited liability company 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
ULTRIVA, LLC,
a California limited liability company 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
ADVANCED PROCESSING & IMAGING, INC.,
a Florida corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
OMTOOL, LTD.,
a Delaware corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
 
RIGHTANSWERS, INC.,
a Delaware corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer


 
WATERFALL INTERNATIONAL INC.,
a Delaware corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer


 
QVIDIAN CORPORATION,
a Delaware corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer









CANADIAN BORROWER:
UPLAND SOFTWARE INC. / LOGICIELS UPLAND INC.,
a Canadian federal corporation 


By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer







 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, US Agent and as a Lender 

 
By: /s/ Tiffany N. Orman
Name: Tiffany N. Orman
Title: Director





 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as
Canadian Agent and as a Lender 

 
By: /s/ David G. Phillips
Name: David G. Phillips
Title: Credit Officer, Canada





 
CIT BANK, N.A., a national banking association, as a Lender 

 
By: /s/ Kevin Cullen
Name: Kevin Cullen
Title: Managing Director







 
STRATEGIC CREDIT PARTNERS II, LLC, as a Lender 

 
By: /s/ Craig Transue
Name: Craig Transue
Title: Authorized Signatory







 
GOLDMAN SACHS BANK USA, as a Lender 

 
By: /s/ Justin Betzen
Name: Justin Betzen
Title: Authorized Signatory







 
REGIONS BANK, as a Lender 

 
By: /a/ Jason Douglas
Name: Jason Douglas
Title: Director







 
CITIZENS BANK, N.A., as a Lender 

 
By: /s/ Jason Crowley
Name: Jason Crowley
Title: Vice President






 
AC LOAN SOURCING LTD, as a Lender 

 
By: /s/ Thomas E. Bancroft
Name: Thomas E. Bancroft
Title: Portfolio Manager







4817-9962-0205.v3